Citation Nr: 9912192	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-34 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been secured to reopen 
a claim for service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel

INTRODUCTION

The veteran had active service from September 1963 to August 
1966.

In July 1994, he claimed service connection for right ear 
hearing loss.  The claim was denied in an October 1994 rating 
decision.  He was notified of that decision and advised of 
his right to appeal in a December 1994 letter.

In July 1997, he sought to reopen the claim.  This appeal 
arises from an August 1997 rating decision of the Huntington, 
West Virginia, Regional Office (RO) that determined that new 
and material evidence had not been submitted to warrant 
reopening the claim.

The veteran testified at a June 1998 video-teleconferenced 
hearing convened by Grace Jivens-McRae, an acting member of 
the Board of Veterans' Appeals (Board) designated by the 
Chairman to conduct the hearing and make the final decision 
in this case.  At the hearing, the veteran testified that, 
soon after service, he was seen by his employer's doctor and 
that those treatment records would relate to his claim.  He 
waived consideration of the records by the RO and, in an 
August 1998 decision by the Board of Veterans' Appeals 
(Board), the case was remanded in an effort to obtain the 
records.

The Board also notes that the veteran appears to be raising 
the claim of service connection for tinnitus.  This issue is 
not presently before the Board and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  An October 1994 rating decision denied service connection 
for right ear hearing loss.  The veteran was notified of that 
decision and advised of his right to appeal in December 1994 
correspondence.

2.  In July 1997, the veteran sought to reopen the claim.  
Evidence submitted since the October 1994 rating decision is 
merely cumulative or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

CONCLUSION OF LAW

Evidence submitted since the October 1994 rating decision is 
not new and material and the veteran's claim for entitlement 
to service connection for right ear hearing loss is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include a report of an 
August 1963 entrance examination.  The veteran did not report 
ear or hearing problems, his hearing was well within normal 
limits by audiometric testing, but it was noted that his 
right ear drum was scarred.  Records of treatment in service 
did not reflect complaints or treatment of ear or hearing 
problems.  At a July 1966 separation examination, the veteran 
did not report ear or hearing problems, his hearing was 
within normal limits by audiometric testing, and it was noted 
that his right tympanic membrane was scarred, and that the 
scarring existed prior to service.

In an August 1994 statement, the veteran said that, on 19 
July 1967, Dr. W.B. Cecil told him that his "right ear could 
be part of [his] problem."  The doctor told him to wear an 
ear plug and take two aspirins as needed.  The veteran 
further reported that there was "no record of this on 
hospital record #39609."

In an August 1994 note, Wayne Brackenrich, DO, reported that 
he examined the veteran in December 1992, found that his 
right tympanic membrane had previously ruptured, was 
currently scarred, and that he had "no hearing" in the 
right ear.

At a September 1994 VA audiology examination, the veteran 
reported that his hearing gradually worsened since separation 
from service.  Audiometric testing revealed the following:
HERTZ
500
1000
2000
3000
4000
RIGHT
25
15
15
35
35
LEFT
10
10
10
5
20

Using the Maryland CNC test, speech discrimination scores 
were 100 percent in each ear.  The assessment was that 
testing showed normal hearing to mild mixed hearing loss in 
the right ear and the left ear also demonstrated normal 
hearing to mild hearing loss.

As noted above, the October 1994 rating decision denied 
service connection for right ear hearing loss.  The veteran 
was notified of the decision and advised of his right to 
appeal in December 1994 correspondence.  He failed to file a 
timely appeal.  In July 1997, he sought to reopen the claim.

In a July 1997 statement, the veteran noted that his service 
separation examination found a scarred right ear drum, 
reiterated his contention that hearing acuity in his right 
ear deteriorated since separation from service, and said he 
believed that the current condition of his right ear began in 
service.  He said that he had treatment at a VA medical 
center and asked that records of that treatment be obtained.

VA treatment records show that the veteran was seen on three 
occasions between April 1996 and June 1997.  The visits 
appeared to be for follow-up for hypertension but, during the 
June 1997 visit, the veteran mentioned that he had headaches 
and ringing in the ears.  However, there were no clinical 
findings recorded regarding his ears or his hearing.

In a statement attached to his September 1997 Notice of 
Disagreement, the veteran claimed that, during a softball 
game in service, he was hit on the right ear by a batted ball 
and thought that was when his right ear was damaged.  He said 
he did not have problems with, or treatment of, his right ear 
in service.

At a June 1998 hearing, the veteran testified that his unit, 
stationed in Hanau, Germany, had just completed two weeks in 
the field and was given some time off.  He was playing 
softball, was standing on third base, and was struck on the 
right ear by a batted ball.  He did not seek medical 
attention at the time of the injury but began to have 
headaches and dizziness.  When he did see a doctor, he 
reported the ear injury but the doctor did not attribute the 
headaches to that injury; the treatment prescribed was 
aspirin.  His representative then asked if the injury 
occurred on February 2, 1965.  The veteran said he was unsure 
of the date but that the injury occurred in that time frame.  
The representative then referred to a February 3 entry in the 
veteran's service medical records that noted "headaches 
since accident yesterday" and a notation that light bothered 
his eyes.  The representative asked the veteran if that was 
what he "shared with the doctors when you went in for this" 
to which the veteran responded, "[r]ight."  The 
representative then referred to entries in service medical 
records dated February 5, 8, and March 9 and asked if doctors 
attributed complaints made on those dates to the ear injury.  
The veteran said that doctors told him that his condition 
could be due to having been hit on the ear.

During the hearing, the veteran's representative referred to 
the report of the August 1963 entrance examination and 
asserted that the entry, "scarred R ear drum," appeared to 
have been made later since it seemed to be in handwriting 
different than that on the rest of the form.  He said that he 
was "not specifically stating that someone tampered with the 
original," but asked that the form be reviewed in its 
entirety. 

The veteran also testified that he still had headaches, 
dizziness, and tinnitus.  He had been a diesel engine 
mechanic in service and, except for a brief period soon after 
service when he worked for Celanese Corporation, was a diesel 
engine mechanic since service.  While working for Celanese 
Corporation, he saw a company doctor about his right ear.  He 
asked that records be obtained from Celanese Corporation, 
waived RO consideration of those records, and asked that 
evidence obtained be sent to the Board for review.

The case was remanded in August 1998 for records from 
Celanese Corporation.  In a September 1998 letter to Celanese 
Corporation, the RO asked for records of the veteran's 
medical treatment.  The veteran also apparently contacted 
them because, in a December 1998 letter to him with a copy to 
the RO, the Health Services Coordinator for Celanese Acetate 
reported that she spent approximately 20 hours searching, 
without success, for medical records on the veteran.

Analysis

An October 1994 rating decision denied service connection for 
right ear hearing loss and December 1994 correspondence 
notified the veteran of the decision and advised him of his 
right to appeal.  A timely appeal of the decision was not 
filed and, in the absence of allegation and proof of clear 
and unmistakable error, the decision is final and binding as 
to conclusions reached on the evidence of record at the time 
notice thereof was mailed to the veteran.  38 U.S.C.A. 
§§ 5104, 7105(c); 38 C.F.R. §§ 3.103, 3.104(a), 20.1103.  In 
order to reopen that claim, the veteran must present new and 
material evidence with respect thereto.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

In July 1997, the veteran sought to reopen the claim.  
Applications to reopen previously disallowed claims to which 
finality has attached require a two-part analysis.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  First, the Board must 
determine whether the evidence presented since the last final 
disallowance of the claim is new and material.  Blackburn v. 
Brown, 8 Vet. App. 97 (1995); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  To make that determination, three questions 
must be answered.  Is the evidence new?  New evidence is that 
which is not merely cumulative of other evidence of record.  
If there is new evidence, is it probative?  Evidence is 
probative if it tends to prove or disprove a matter at issue.  
Evans v. Brown, 9 Vet. App. 273 (1996); Blackburn, supra; Cox 
v. Brown, 5 Vet. App. 95 (1993); Colvin, supra.  Finally, if 
the additional evidence is new and probative, then is it so 
significant that, by itself or in connection with evidence 
previously assembled, it must be considered in order to 
fairly decide the merits of the claim?  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  In 
reality, this last question addresses the reason for the 
prior disallowance of the claim and the nature of the new 
evidence that is needed to reopen it.  That is, the new 
evidence must be probative of the disputed issue which was 
the basis for the prior disallowance.  Struck v. Brown, 9 
Vet. App. 145 (1996); Evans v. Brown, 9 Vet. App. 273 (1996).  
The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  If the evidence is new and 
material, then the second step under Manio requires that the 
claim be reopened and its merits evaluated in light of all of 
the evidence, both old and new.  Masors v. Derwinski, 2 Vet. 
App. 181 (1992).

Before reviewing the evidence obtained since the October 1994 
rating decision, we will review the law regarding service 
connection and the evidence of record at the time of the 
prior disallowance of the claim in order to focus our 
analysis on the nature of the evidence needed to reopen it.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A claim for 
service connection is said to be well grounded when there is 
medical evidence of current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and medical evidence of a nexus between the 
injury or disease in service and the current disability.  
Epps v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

The veteran's service medical records showed hearing within 
normal limits, and scarring of the right ear drum, on entry 
into service and on separation.  Further, hearing impairment 
is not a disability for VA compensation purposes until the 
auditory threshold is 40 decibels or greater at any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz, when the 
auditory threshold is 26 decibels or greater at any three of 
those frequencies, or when speech recognition scores on the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  According to the September 1994 VA audiologic 
examination, the veteran did not meet the criteria for a 
hearing disability.  Thus, at the time of the October 1994 
rating decision, there was no evidence that he had, in 
service or currently, a hearing disability for which service 
connection could be granted.  Accordingly, service connection 
for right ear hearing loss was denied.

In view of the foregoing, in order to reopen the claim, the 
Board must find that evidence secured since the October 1994 
rating decision constitutes new and material evidence of 
incurrence in service of right ear hearing loss.

Since the October 1994 rating decision, Celanese Acetate 
reported that they had not found any relevant medical records 
from the days of the veteran's employment there.  Clearly, 
that letter does not serve as a basis for reopening the 
claim.

In addition, the veteran testified that, while in service, he 
was struck on the right ear by a softball.  He suspects that 
problems with his right ear began with that injury.  Since he 
had not previously reported such an injury, that testimony 
constitutes new evidence.  Ordinarily, evidentiary assertions 
by the veteran are accepted as true for purposes of 
determining whether new evidence is material.  Justus, supra.  
However, the exception to this rule is where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19 (1993).  Lay persons (i.e., 
persons without medical training or expertise) are not 
competent to offer opinions concerning medical etiology or 
diagnosis.  Heuer v. Brown, 7 Vet. App. 379 (1995); Magana v. 
Brown, 7 Vet. App. 224 (1994); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Since the veteran is not competent to 
determine the etiology of his hearing impairment, his 
assertion does not constitute medical evidence and it is not 
material.  Thus, there is no medical evidence that the 
veteran incurred right ear hearing loss in service and the 
veteran's testimony cannot fill that void.  More importantly, 
there is still no medical evidence that the veteran has a 
hearing disability as that term is defined by VA regulations.  
See 38 C.F.R. § 3.385.

Finally, the Board declines the invitation by the veteran and 
his representative to find that the August 1963 report of his 
entrance examination was subsequently altered.  Having 
reviewed the form in its entirety, along with the 
accompanying Standard Form 89, Report of Medical History, the 
Board notes that the handwriting that recorded "scarred 
right ear drum" appears to be that of J.B. Miller, USAF, MC, 
the person who signed the form, and whose handwriting also 
appears on the back of Standard Form 89 where it was noted 
that the veteran "[d]enies any ear problems."  In addition, 
both of those forms are consistent with the remainder of the 
veteran's service medical records, none of which showed 
complaints or treatment of a right ear injury.

Therefore, at the time of the October 1994 rating decision, 
there was no evidence that the veteran sustained right ear 
hearing loss in service, or that he had a current right ear 
hearing disability, and he has not submitted evidence since 
October 1994 to warrant reopening the claim.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) held invalid the test applied in that case by the 
Board and the Court for determining whether new and material 
evidence had been submitted to warrant reopening of a claim 
for service connection.  Specifically, the Court of Appeals 
held that "new and material evidence" as provided in 38 
C.F.R. § 3.156(a), as a requirement to reopen a finally 
disallowed claim, had been impermissibly defined in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) as requiring "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" (emphasis added).  Thus, the Board must 
use 38 C.F.R. § 3.156(a) itself to determine whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim.  

Here, the Board has considered whether the veteran's 
procedural rights have been violated by the Board's 
consideration of this case in light of the Court of Appeals 
decision in Hodge v. West.  As reflected in the statement of 
the case, the RO considered the law relative to new and 
material evidence as it existed prior to the decision of 
Hodge.  The veteran was, thus, not afforded the right to 
notice, a hearing and to submit evidence relative to the 
change in law as set forth in the recent Court of Appeals 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The Board, however, concludes that the veteran's procedural 
rights were not abridged in this case as the RO and the Board 
have based their denials on the failure of the veteran to 
submit new and material evidence, finding that the additional 
evidence was not relevant to the issue considered.  As the RO 
did not reach the matter of whether there was a reasonable 
possibility that the new evidence would change the outcome, 
the language struck down by the Court of Appeals, the veteran 
was not denied due process.  The RO determined that there was 
no new and material evidence showing that the veteran had 
right ear hearing loss related to service.  The Board also 
has not based its denial on the failure to submit evidence 
which when viewed in the context of all the evidence would 
change the outcome.  The Board's decision is basically an 
affirmance of the RO's findings.  


ORDER

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for right ear 
hearing loss and the claim is not reopened.




		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals

 

